Citation Nr: 1747275	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  16-22 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss.

2. Entitlement to compensable rating for a low back disability.

3. Entitlement to a compensable rating for a right ankle stress fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1964 to September 1991 and received a Vietnam Service Medal with four bronze stars.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2015 and September 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017); 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial compensable rating for bilateral hearing loss and a compensable rating for a right ankle stress fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran's low back disability is characterized by forward flexion with pain beginning between 10 and 20 degrees, and abnormal gait and spinal contour due to guarding and stiffness.


CONCLUSION OF LAW

The criteria for a rating of 40 percent, and no higher, for a low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5010 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  
 
Pyramiding under different diagnostic codes is to be avoided. 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).
 
The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the Veteran's low back disability has not significantly changed over the course of the appeal period and a uniform evaluation is warranted.

The Veteran's low back disability has been rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010 which is rated analogous to degenerative arthritis under DC 5003.  Under DC 5003, a rating is based on the limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Thus, the Veteran's low back disability will be evaluated based on the criteria found in the General Rating Formula for Diseases and Injuries of the Spine.

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or, localized tenderness not resulting in abnormal gait or abnormal spinal contour.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

Analysis 

The Veteran contends that he is entitled to a compensable rating for his low back disability because the current assigned noncompensable rating does not adequately represent the severity of his condition.

The Veteran was scheduled for a VA examination for his low back disability in September 2016 but had to cancel the examination due to his hospitalization.

The Veteran submitted a disability benefits questionnaire (DBQ) completed by a private physician in September 2017.  During the in-person examination, the physician was not able to perform range of motion testing because the Veteran was unable to understand the physician due to communication limitations resulting from his dementia.  The physician observed that the Veteran winced with pain between 10 and 20 degrees on gentle forward flexion.  The Veteran's right and left lateral flexion were severely limited on gentle movement.  The physician noted that the Veteran had an abnormal gait and abnormal spinal contour due to guarding and stiffness.  Contributing factors to the Veteran's back disability included less movement than normal, incoordination and instability of station, and all factors were determined to be associated with the Veteran's limitation of motion.

The Board finds that there is sufficient evidence to demonstrate a low back disability that more closely approximates the picture contemplated by the 40 percent rating.  In order to receive a higher evaluation, there must be unfavorable ankylosis of the entire thoracolumbar spine.  The private physician observed forward flexion to 10 to 20 degrees with pain, but there is no indication that there was ankylosis.  The Board also finds that the pain and functional impairment noted in the September 2017 DBQ are specifically contemplated by the 40 percent rating.  The Board finds that the evidence does not demonstrate that an even higher rating is warranted, given that no ankyloses has been shown.  Resolving any reasonable doubt in the Veteran's favor, the Board concludes that the weight of the evidence preponderates in favor of a finding of entitlement to a rating of 40 percent, but no higher. 


ORDER

An increased rating of 40 percent, but no higher, for a low back disability is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

Regarding the Veteran's claims for an initial compensable rating for bilateral hearing loss and a compensable rating for his right ankle stress fracture, the Board finds that contemporaneous examinations are warranted in order to accurately 


evaluate the current level of severity of the Veteran's conditions. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the Veteran's inability to travel due to his health, the AOJ should inquire into the feasibility of conducting the examinations on-site at the Veteran's assisted living facility, including having a private or on-site healthcare provider complete the appropriate disability benefits questionnaires.  If found to be feasible, afford the Veteran the appropriate examinations.  In assessing the current severity of the Veteran's bilateral hearing loss, an appropriate audiological test that accounts for the Veteran's diminished communication abilities should be administered.

Accordingly, the case is REMANDED for the following action:


(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).   Expedited handling is requested.)

1. Obtain all updated treatment records, to include any records from the Puget Sound VA Medical Center from April 2016 to the present, and associate them with the claims file or virtual record.

2. Take the appropriate steps to assess the feasibility of conducting the examinations on-site at the Veteran's assisted living facility, including having a private or on-site healthcare provider complete the appropriate disability benefits questionnaire (DBQ).  If found to be feasible, make arrangements to administer the VA examinations to determine the current level of severity of the Veteran's bilateral hearing loss and right ankle stress fracture.  




In assessing the current severity of the Veteran's bilateral hearing loss, an appropriate audiological test that accounts for the Veteran's diminished communication abilities should be administered.  If an examiner or other healthcare provider is unable to administer such test, please explain why.

If the AOJ is unable to arrange for the administration of a VA examination or the completion of the DBQs, the AOJ should document its efforts and provide an explanation for why it is not feasible to accomplish the examinations.  Such documentation should also be associated with the claims file.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If any claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


